Citation Nr: 0108305	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1953 to October 
1959.  He died in May 1989, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).   

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In this case, the appellant contends that lack of proper care 
and treatment by VA personnel during the veteran's 
hospitalization in May 1989 contributed to cause his death.  
Unfortunately, the only available record pertaining to the 
hospitalization at issue, from May 10 to 25, 1989, is the 
hospital summary, which does not document any of the episodes 
described by the appellant.  A letter from the Acting Health 
Care System Director dated in December 1998 details the 
efforts made to obtain the records, including searches of 
active and inactive file rooms, loose filings, and the 
Quality Management office, and reported that they were unable 
to locate any records.  This statement satisfies the 
requirement contained in the VCAA that the efforts made to 
locate the records be documented, and that further efforts 
would be futile.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000).  (to be codified at 38 U.S.C. 
§ 5103A).  

However, the appellant's claim for death benefits based on 
38 U.S.C. § 1151 was received in September 1997.  For claims 
received prior to October 1, 1997, the law provided that a 
veteran who suffered an injury, or an aggravation of an 
injury, as the result of VA hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  However, the 
RO applied the version of 38 U.S.C.A. § 1151 which became 
effective in October 1997, which requires, in addition to 
additional disability, that the disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA 
medical personnel during VA hospitalization, treatment or 
examination or that it must be due to an event not reasonably 
foreseeable during VA hospitalization, treatment or 
examination.  38 U.S.C.A. § 1151 (West Supp. 2000).  Clearly, 
the old law, which did not require negligence or other fault 
on the part of the VA, is more favorable to the appellant, 
and must be applied.  See Karnas.  

Additionally, the file should be reviewed by a physician for 
an opinion as to whether the facts as described by the 
appellant would have contributed to cause the veteran's 
death.  The appellant should also be informed that she may 
submit corroborating statements from other witnesses.  
Thereafter, the RO must weigh this opinion, the appellant's 
testimony, and the contemporaneous hospital summary, in 
reaching its determination.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The appellant should be informed that 
she may submit corroborating evidence from 
other witnesses to the events in question 
to support her claim.  In addition, she 
should be informed that the question for 
consideration is whether additional 
disability resulted from the 
hospitalization and contributed to the 
veteran's death, rather than whether there 
was VA fault or negligence is not at 
issue; therefore, any corroborating 
evidence she submits should emphasize the 
observed effects on the veteran of the 
treatment or care, or lack thereof.  

2.  The RO should arrange for the claims 
file to be reviewed for an opinion as to 
whether, based on the hospital summary 
from May 10 to 25, 1989, and the 
appellant's testimony, the events as 
described by the appellant would have 
resulted in additional disability which 
contributed substantially or materially to 
cause the veteran's death.  The physician 
must be provided with the claims file for 
review in conjunction with the opinion.  
It should also be emphasized to the 
physician that VA fault or negligence is 
not at issue.  Thus, while the physician 
may comment on the likelihood of the 
events in question having occurred, no 
discussion as to whether such conduct was 
due to VA fault or negligence is relevant 
to our decision.  A complete rationale 
must be provided for the opinion, and the 
report should be associated with the 
claims folder.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  
Thereafter, the RO should readjudicate the 
claim, the RO should readjudicate the 
appellant's claims, to include the 
application of the version of section 1151 
applicable to claims filed prior to 
October 1997.  If the decision remains 
adverse to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




